Case: 17-11269    Date Filed: 11/14/2017   Page: 1 of 7


                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-11269
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:15-cv-00098-LGW-RSB



JOSEPH ROBERTS,

                                          Plaintiff-Counter Defendant-Appellant,

                                 versus

FNB SOUTH OF ALMA, GEORGIA,

                                          Defendant-Counter Claimant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (November 14, 2017)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 17-11269     Date Filed: 11/14/2017   Page: 2 of 7


      Joseph Roberts, proceeding pro se, appeals the district court’s dismissal of

his complaint for failure to state a viable claim under Federal Rule of Civil

Procedure 12(b)(6). Roberts sued FNB South of Alma, Georgia (the “Bank”)

seeking to obtain information from the Bank about several loans he had obtained

from it over the years. Roberts broadly alleged that the Bank had issued bogus

loans and engaged in illegal banking practices.

      The district court granted the Bank’s motion to dismiss the complaint for

failure to state a claim under Rule 12(b)(6). Although Roberts’s complaint did not

indicate the basis for the court’s jurisdiction, the court liberally construed his

allegations and found that he appeared to be attempting to set forth a claim under

the Equal Credit Opportunity Act (“ECOA”), 15 U.S.C. § 1691.             The ECOA

prohibits creditors from discriminating against applicants on various grounds,

including race, color, religion, national origin, sex, marital status, and age. See 15

U.S.C. § 1691(a). However, because Roberts did not allege discrimination on the

basis of a protected ground, the court concluded that he had failed to state a claim

under the ECOA. To the extent Roberts “intended to allege some other federal

claim,” the court stated, he had failed to do so. The court therefore dismissed

Roberts’s complaint with prejudice. Roberts now appeals.

      In his brief on appeal, Roberts contends that the Bank violated the Truth in

Lending Act (“TILA”) by making inadequate disclosures about his loans. And he


                                          2
              Case: 17-11269     Date Filed: 11/14/2017   Page: 3 of 7


suggests that the district court abused its discretion by staying discovery pending a

ruling on the motion to dismiss and then granting the motion to dismiss without

holding a hearing. He also restates some of the allegations from his complaint.

      We review de novo the grant of a motion to dismiss for failure to state a

claim under Rule 12(b)(6), Fed. R. Civ. P., accepting as true the allegations in the

complaint and construing them in the light most favorable to the plaintiff. Am.

Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1288 (11th Cir. 2010). We liberally

construe the filings of pro se parties, but we may not act as “de facto counsel” or

rewrite an otherwise deficient pleading. Campbell v. Air Jam. Ltd., 760 F.3d 1165,

1168–69 (11th Cir. 2014). In addition, issues not briefed on appeal, even by pro se

litigants, are considered abandoned. Timson v. Sampson, 518 F.3d 870, 874 (11th

Cir. 2008).

      To survive a Rule 12(b)(6) motion to dismiss, the complaint must allege

sufficient facts to state a claim to relief that is plausible on its face. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “A claim is facially plausible when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. Conclusory allegations of

wrongdoing or allegations that are merely legal conclusions are insufficient to

prevent dismissal. Am. Dental Ass’n, 605 F.3d at 1293–94.




                                          3
              Case: 17-11269     Date Filed: 11/14/2017   Page: 4 of 7


      Here, the district court did not err in dismissing Roberts’s complaint for

failure to state a claim.      Roberts’s allegations do not reflect that he was

discriminated against on the basis of a ground protected by the ECOA. He has

likewise abandoned any challenge to the district court’s determination that he

failed to state a claim under the ECOA by failing to raise the issue in his brief. See

Timson, 518 F.3d at 874.

      Although Roberts now asserts that the Bank violated the TILA, the

complaint’s allegations do not show that he could state a plausible claim under that

act. Congress enacted the TILA in part “to assure a meaningful disclosure of credit

terms so that the consumer will be able to compare more readily the various credit

terms available to him and avoid the uninformed use of credit, and to protect the

consumer against inaccurate and unfair credit billing and credit card practices.” 15

U.S.C. § 1601(a).    Among other things, the TILA requires creditors to make

certain disclosures in connection with consumer credit transactions, and it allows

consumers to sue to enforce compliance with its terms. See 15 U.S.C. § 1640(a).

      But the TILA specifically exempts from its scope “[c]redit transactions

involving extensions of credit primarily for business, commercial, or agricultural

purposes.” 15 U.S.C. § 1603(1). To determine “whether a particular transaction

falls within the [TILA] exemption of credit transactions for business or commercial

purposes, the purpose of the transaction or extension of credit is controlling, and


                                          4
                Case: 17-11269      Date Filed: 11/14/2017      Page: 5 of 7


not the property on which a security interest is retained.” Sherill v. Verde Capital

Corp., 719 F.2d 364, 367 (11th Cir. 1983). Thus, where the purpose of the credit

transaction is to finance a corporation and its business, the TILA will not apply

even where the individual plaintiffs joined in the notes and gave personal security.

Poe v. Nat’l Bank of DeKalb Cty., 597 F.2d 895, 895–96 (5th Cir. 1979)1; see

Sherill, 719 F.2d at 367 (holding that the TILA did not apply even though the loan

was secured by a mortgage on the plaintiff’s home).

       Here, Roberts’s complaint and the documents he attached to it indicate that

the loans at issue were for business or commercial purposes. For example, Roberts

submitted copies of promissory notes that all appear to be titled, “Commercial

Promissory Loan and Security Agreement,” as well as copies of loan statements

that generally include the header, “Business Loan.” These and other documents,

including copies of checks, suggest that the underlying loans were for Roberts’s

business, “Joseph Roberts Ground Maintenance Service Inc.”                      Accordingly,

because the underlying loans were for business or commercial purposes, the TILA

does not apply. See 15 U.S.C. § 1603(1). To the extent Roberts granted the Bank

a security interest in his home or other collateral to secure the debt, those actions

would not “transform the loan from an exempted transaction to one within the

ambit of the [TILA].” Sherill, 719 F.2d at 367.

       1
        This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                              5
              Case: 17-11269     Date Filed: 11/14/2017    Page: 6 of 7


      As for the district court’s decision to stay discovery pending a ruling on the

motion to dismiss, that was not an abuse of discretion. “[D]istrict courts enjoy

broad discretion in deciding how best to manage the cases before them.”

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997). And, in

general, motions to dismiss for failure to state a claim “should be resolved before

discovery begins.” Id. Here, the district court properly stayed discovery pending a

ruling on the legal sufficiency of Roberts’s complaint because there was no “need

for discovery before the court rule[d] on the motion.” Id. And the court was not

required to hold an oral hearing before dismissing the complaint. See Greene v.

WCI Holdings Corp., 136 F.3d 313, 316 (2d Cir. 1998) (explaining that Rule 12

does not require an oral hearing before a court rules on a motion to dismiss, only

that a party “be given the opportunity to present its views to the court”).

      Finally, although pro se parties generally must be given at least one

opportunity to amend their complaint where a redrafted complaint might state a

claim, leave to amend need not be granted where amendment would be futile. See

Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991), overruled in part by Wagner v.

Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002) (en banc).

Here, Roberts was not given a chance to amend his complaint after the district

court granted the Bank’s motion to dismiss, but amendment would be futile

because the TILA does not apply to the credit transactions at issue.


                                           6
       Case: 17-11269   Date Filed: 11/14/2017   Page: 7 of 7


Accordingly, we AFFIRM the dismissal of Roberts’s complaint.




                                7